ACCEPTED
                                                                                           14-15-00277-CR
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      9/7/2015 12:00:00 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                            CAUSE NO. 14-15-00277-CR

                                                                         FILED IN
ASTROROID BENTON                           §                   14th COURT
                                                      IN THE COURT        OF APPEALS
                                                                     OF APPEALS
                                                                  HOUSTON, TEXAS
    [Appellant]                                                    9/8/2015 9:06:00 AM
                                           §                      CHRISTOPHER A. PRINE
VS.                                                   OF THE     FOURTEENTHClerk
                                           §
THE STATE OF TEXAS
         [Appellee]                                   SUPREME JUDICIAL DISTRICT


                FINAL MOTION FOR EXTENSION OF TIME
                       TO FILE APPELLATE BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW ASTROROID BENTON, Appellant, and files this motion for

an extension of 30 days in which to file his appellate brief. In support of this motion,

Appellant shows the court the following:

                                           I

      The Appellant was convicted and then sentenced on March 20, 2015 in the 248th

Criminal District in Harris County, Texas in Cause No. 1412553 of Murder. The

Appellant was sentenced by the jury and received 90 years in the Texas Department of

Criminal Justice Institutional Division.

      A written notice of appeal was filed on the same day. The clerk’s record was filed

on May 13, 2015 and the reporter’s record was filed on April 24, 2015 and May 18, 2015.

      This is Appellant’s third request for an extension of time, Appellant’s brief was
due August 31, 2015.

                                           II

      An extension of time is necessary so that counsel can adequately brief the issues

presented.   The appellate brief is being filed concurrently with this motion.

     While counsel was preparing the brief she had identified two potential arguments

for her client. However, upon further research, the record does not support the

arguments she was hoping to make on behalf of her client and she had to start over.

This necessitated more time that counsel had originally allotted for this appeal.

      WHEREFORE, Appellant prays the court grant this motion and extend the

deadline for filing the appellate brief to September 8, 2015.

                                           RESPECTFULLY SUBMITTED,

                                            /s/ Deborah Summers
                                           Deborah Summers
                                           State Bar No. 19505600
                                           11210 Steeplecrest, Suite 120
                                           Houston, Texas 77065
                                           (281) 897-9600
                                           Summerspc@sbcglobal.net

                                           ATTORNEY FOR APPELLANT



                          CERTIFICATE OF SERVICE



      This is to certify that a true and correct copy of the above and foregoing
instrument has been furnished to the District Attorney's Office of Harris County, Texas,

by e-service to the District Attorney email, on the 8th day of September 2015.




                                               /s/ Deborah Summers
                                               Deborah Summers
                           CAUSE NO. 14-15-00277-CR



ASTROROID BENTON                          §          IN THE COURT OF APPEALS
    [Appellant]
                                          §
VS.                                                  OF THE FOURTEENTH
                                          §
THE STATE OF TEXAS
         [Appellee]                                  SUPREME JUDICIAL DISTRICT



                                     ORDER



      On this the      day of         , 2015 came to be heard Appellant's Motion for

Extension of Time to File Appellate Brief, and it appears to the court that this motion

should be:



GRANTED



DENIED

      IT IS THEREFORE ORDERED that the time for filing the Appellate Brief in

the above cause is extended to            , 2015.


                                        JUDGE PRESIDING
                          CAUSE NO. 14-15-00277-CR



ASTROROID BENTON                         §     IN THE COURT OF APPEALS
    [Appellant]
                                         §
VS.                                            OF THE FOURTEENTH
                                         §
THE STATE OF TEXAS
         [Appellee]                            SUPREME JUDICIAL DISTRICT

                                AFFIDAVIT


      COMES NOW Deborah Summers, before the undersigned authority, and swears

to the following:



         My name is Deborah Summers. I am the attorney of record in the
         above cause. The foregoing Appellant's Motion For Extension of
         Time to File Appellate Brief was prepared under my direction. Each
         and every factual allegation contained therein is true and correct.


                                   /s/ Deborah Summers
                                   Deborah Summers